FOR IMMEDIATE NEWS RELEASE                                                        NEWS RELEASE #004


FROM: CLERK OF SUPREME COURT OF LOUISIANA


The Opinions handed down on the 29th day of January, 2020 are as follows:


PER CURIAM:

  2019-B-01515            IN RE: DAVID GARDNER DEBLIEUX

                          Upon review of the findings and recommendations of the hearing committee
                          and disciplinary board, and considering the record, briefs, and oral argument,
                          it is ordered that David Gardner deBlieux, Louisiana Bar Roll number
                          29141, be and he hereby is suspended from the practice of law for a period
                          of one year. All costs and expenses in the matter are assessed against
                          respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal
                          interest to commence thirty days from the date of finality of this court’s
                          judgment until paid.

                          SUSPENSION IMPOSED.

                          Retired Judge James H. Boddie, Jr., appointed Justice ad hoc, sitting for
                          Justice Marcus R. Clark.

                          Johnson, C.J., dissents and assigns reasons.
                          Crichton, J., concurs in part, dissents in part and assigns reasons.
                          Crain, J., concurs in part, dissents in part for the reasons assigned by
                          Johnson, C.J.
01/29/20

                           SUPREME COURT OF LOUISIANA

                                        NO. 2019-B-1515

                          IN RE: DAVID GARDNER deBLIEUX


                     ATTORNEY DISCIPLINARY PROCEEDING


PER CURIAM *

          This disciplinary matter arises from formal charges filed by the Office of

Disciplinary Counsel (“ODC”) against respondent, David Gardner deBlieux, an

attorney licensed to practice law in Louisiana.



                                    UNDERLYING FACTS

          The following facts are not in dispute, having been stipulated to by the parties:

          Respondent is married to S.D. and they are the parents of a son and two

daughters, all under the age of thirteen. As a result of ongoing marital discord,

respondent and S.D. physically separated on February 16, 2017. S.D. left the marital

home and moved to a rental house in order to live separate and apart from

respondent. The rental house was the exclusive residence of S.D. and respondent

did not have a key or access to the house.

          During late February 2017, respondent took the children to Colorado on a ski

vacation. S.D. did not attend. At the end of the vacation, respondent drove back

and while en route communicated with S.D. that he would spend the night at a hotel

in Shreveport. It was anticipated that S.D. would drive to Shreveport and then on to

Jackson, Mississippi the following day, where their son was scheduled to participate

in a soccer tournament, and that she would bring his equipment and uniform.


*
    Retired Judge James Boddie Jr., appointed Justice ad hoc, sitting for Justice Marcus R. Clark.
      However, rather than stay overnight in Shreveport, respondent decided to

return to Baton Rouge with his two minor daughters and drove directly to S.D.’s

residence, arriving on the morning of March 4, 2017 at approximately 2:00 a.m.

Believing that S.D. was in her rental home with a male guest, respondent kicked in

the locked front door of S.D.’s house, causing the frame to splinter. Respondent

then entered the inhabited dwelling without permission to do so. He encountered

S.D., who attempted to prevent him from making physical contact with her male

guest, and pushed her to the side. Respondent next encountered the male guest and

engaged in a physical altercation, striking the male guest and wrestling him to the

floor and continuing to strike him while fully on top of him. S.D. attempted to

intervene to stop the altercation by climbing onto respondent’s back in an effort to

pull him off the male guest, but respondent stood up, causing S.D. to fall.

Respondent then walked out of S.D.’s residence, got into his car where his two

daughters were sleeping, and returned to the marital residence.

      At the marital residence, respondent retrieved his wife’s clothing. He returned

to his wife’s home with the minor children still in the vehicle, tossed her clothes onto

the driveway, and left. Within a few minutes, respondent again returned to his wife’s

home and sought to retrieve his son’s soccer equipment and uniform from S.D.’s

locked vehicle. S.D. declined to give respondent access to the vehicle and attempted

to step between respondent and her vehicle. Respondent pushed S.D. out of the way,

picked up a nearby concrete cinder block and smashed it through the vehicle’s rear

driver’s side window. At the point in time when respondent and S.D. were arguing

and he struck her vehicle with the concrete cinder block, their two minor daughters

were awake in his vehicle and crying.

      Respondent admits that his conduct satisfies the elements of the crimes of

unauthorized entry of an inhabited dwelling, domestic abuse battery, simple battery,

and simple criminal damage to property.

                                           2
                        DISCIPLINARY PROCEEDINGS

      The ODC learned of respondent’s arrest from local news media on March 10,

2017. Respondent self-reported his arrest to the ODC by letter dated March 13,

2017. In October 2017, the ODC filed formal charges against respondent, alleging

that his conduct violated the following provisions of the Rules of Professional

Conduct: Rules 8.4(a) (violation of the Rules of Professional Conduct) and 8.4(b)

(commission of a criminal act that reflects adversely on the lawyer’s honesty,

trustworthiness, or fitness as a lawyer).

      Respondent answered the formal charges, and the matter was set for a formal

hearing. Prior to the hearing, respondent and the ODC filed a joint stipulation of

facts. In this document, respondent admitted to the facts as set forth above and

admitted that he violated the Rules of Professional Conduct as charged. The matter

then proceeded to a hearing in mitigation, which was conducted by the hearing

committee on March 14-15, 2018.



                                Hearing in Mitigation

      The ODC called Lieutenant Charles Polozola of the Baton Rouge Police

Department to testify concerning the circumstances of respondent’s arrest, and

called Tracey Barbera, the First Assistant District Attorney for the East Baton Rouge

District Attorney’s Office, to testify as a rebuttal witness.

      Respondent presented the testimony of the following witnesses: his wife,

S.D.; his father-in-law, James Lambert; his present employer, attorney Spencer

Calahan; a former co-worker at the East Baton Rouge District Attorney’s Office,

Lauren Corkern; Sherry Smelley, MSW, LCSW; Paul Dammers, Ph.D., a

neuropsychologist (by deposition); a current client, Mia McDaniel; and Amy House,

Jeremy Couvillion, and Sharon Ogra, friends of respondent and his wife.

Respondent also testified on his own behalf and on cross-examination by the ODC.

                                            3
      The testimony at the hearing revealed that respondent and his wife met in law

school and married in 2003, while both were third-year law students. By 2010,

respondent had begun suffering from depression and anxiety and there was a lack of

intimacy between the couple. In 2013, S.D. began an extramarital affair with a co-

worker. Over the next year, respondent and S.D. participated in individual and

couple’s counseling. In April 2014, respondent’s internist prescribed Lexapro, an

anti-anxiety medication; however, due to the side effects of the medication,

respondent did not take it daily as prescribed. In the fall of 2015, respondent

completely discontinued Lexapro without medical advice or supervision.

      S.D. described respondent as generally easy going and laid back until about

2015, when he often became easily agitated and began exhibiting symptoms of poor

temper control. S.D. related these symptoms to respondent’s discontinuing his

Lexapro. In October 2015, S.D. hit respondent while he was lying in bed. In turn,

respondent used his foot to push S.D. away from him and into a windowsill, causing

a significant bruise to her hip. After this incident, a counselor respondent was seeing

warned him that it was important to take Lexapro consistently. Respondent then

resumed taking his medication until approximately October 2016, when he lost his

health insurance following his resignation from the East Baton Rouge District

Attorney’s Office.

      In addition to these marital problems, respondent described increased work-

related stress that began in approximately 2015 when he was reassigned to a new

section of court. In May 2016, respondent was accused of misappropriating $1,000

in cash from a defendant who said he had given the funds to respondent for costs.

Respondent was placed on administrative leave pending an investigation. The

investigation did not find sufficient evidence to prove a case against respondent

beyond a reasonable doubt. Respondent said that thereafter, he was supposed to

return to his employment but the East Baton Rouge District Attorney, Hillar Moore,

                                          4
suggested respondent resign because of the “political climate” in Baton Rouge after

the Alton Sterling shooting.1 Respondent ultimately agreed to resign from the

District Attorney’s Office in September 2016 because he had ten years of service

and was vested in the retirement system.

       In late December 2016, respondent and his wife were involved in an argument.

S.D. was in the bathroom and squirted respondent with contact lens saline solution.

Respondent pushed S.D. out of the way to leave the bathroom and slapped his wife

in the face. Respondent left the home temporarily and then took the children

camping for the New Year’s 2017 holiday. Upon their return home, respondent slept

on the sofa, but he eventually returned to the couple’s bed. S.D. was busy preparing

for an important work-related deadline during most of January and early February

2017 and therefore the couple did not address the December 2016 incident during

this time. However, on February 16, 2017, S.D. informed respondent that she had

rented a house and was moving out of their home to get some space and work on

their marriage.

       Although the family had plans to go to Colorado for an annual ski trip on

February 25, 2017, S.D. told respondent that she was not going, but that he should

go ahead and take their children. The plan was for respondent and the children to

leave Colorado on March 3, 2017 to meet S.D. in Shreveport, so that she could pick

up their son and drive him to Jackson, Mississippi for a soccer tournament beginning

on March 4, 2017. Their son decided to ride with two friends and another parent

who were also traveling back to Louisiana from Colorado. Respondent left Colorado

to drive home with his two daughters on March 3, 2017. Respondent and S.D.

communicated by phone during the drive back. Respondent believed that during



1
 Tracey Barbera, the First Assistant District Attorney for the East Baton Rouge District Attorney’s
Office, testified on rebuttal that the Alton Sterling shooting had nothing to do with respondent’s
resignation.


                                                5
these conversations S.D. was making an obvious effort to persuade him to stop

overnight in Shreveport, which convinced respondent that S.D. was continuing her

extramarital affair and trying to hide it, despite her repeated assurances to him that

the purpose of the separation was to work on their marriage. Respondent decided

that he would not follow through on his plans to stop for the night and would instead

drive twenty hours straight through to Baton Rouge.

         When he arrived in Baton Rouge at approximately 2:00 a.m., respondent did

not go home. Rather, he drove out of his way to S.D.’s rental house. At the house,

respondent saw his wife’s co-worker’s car in the driveway. The incident then

occurred as described in the underlying facts section above.

         S.D. called the police after the incident but they did not arrive until

approximately three hours after respondent left. Both S.D. and her co-worker

declined to seek medical treatment in connection with the incident. Shortly after the

incident, respondent repaired the damage to S.D.’s door and offered to arrange and

pay for the installation of a security system. He also arranged and paid for the

replacement of the broken window in S.D.’s vehicle and ensured that she had a

vehicle to drive while the window was being replaced.

         On March 7, 2017, respondent sought counseling with Sherry Smelley, MSW,

LCSW. He continued his sessions with her on a weekly basis and was still in

counseling with her at the time of the hearing.

         On March 20, 2017, respondent began seeing a new internist who prescribed

Cymbalta, an anti-depressant, rather than the Lexapro respondent had previously

taken.      Thereafter, respondent was referred to Dr. Paul Dammers, a

neuropsychologist. Respondent was evaluated on May 19, 2017 with a follow-up

appointment on May 24, 2017 to discuss the results of the evaluation.2 Dr. Dammers


2
 Respondent’s next appointment with Dr. Dammers prior to the hearing took place on January 30,
2018. Respondent attended this appointment with his attorney.


                                              6
diagnosed respondent with mixed anxiety and depressive disorder and insomnia. In

his notes, Dr. Dammers stated that respondent does not have a major psychiatric

disorder associated with unstable mood, such as bipolar disorder or intermittent

explosive disorder. Respondent also does not have any history of violence or

conflict with others outside of the incident in question. Regarding that incident, Dr.

Dammers stated:

             In light of the fact that this behavior is so out of character,
             it would stand to reason that the fact he had been driving
             for over 20 hours without sleep was contributory. It is also
             more probable than not, that inconsistently taking Lexapro
             coupled w/ unstable testosterone level could also
             contribute to destabilizing behavior. However, far and
             away, the most significant direct factor would be
             situational depression/anxiety related to discovering his
             wife was having an affair. The above factors likely
             contributed to faulty judgment out of impulse, in fact
             returning to the house twice following the initial
             confrontation.


      In connection with the criminal charges against respondent, S.D. attempted to

have the warrant for respondent’s arrest recalled, but Lieutenant Charles Polozola of

the Baton Rouge Police Department advised this was not possible. Respondent

turned himself in on March 10, 2017. The Baton Rouge District Attorney’s Office

and the Attorney General’s Office recused themselves, and the matter was assigned

to the 18th JDC District Attorney’s Office for handling. The office offered to dispose

of any prosecution conditioned upon respondent’s successful completion of a pre-

trial intervention program. Respondent agreed and successfully completed the

program in October 2017.



                             Hearing Committee Report

      Considering the evidence and testimony presented at the hearing, the hearing

committee adopted the factual allegations of the formal charges as its factual



                                           7
findings. The ODC proved by clear and convincing evidence that respondent

violated Rules 8.4(a) and 8.4(b) of the Rules of Professional Conduct.

      The committee noted that the only issue before it is that of an appropriate

sanction.    In his pre-hearing memorandum, respondent suggested that the

appropriate sanction in this case is a public reprimand or a fully deferred suspension.

In its pre-hearing memorandum, the ODC argued that respondent should be

suspended for a period of two years, citing In re: Sterling, 08-2399 (La. 1/30/09), 2
So. 3d 408. In Sterling, an attorney went to the apartment of his former fiancée at

approximately 11:00 p.m. so that he could retrieve her engagement ring and the keys

to a car he had given her. The attorney called the woman’s home and cell phones

and knocked on the doors and windows of the apartment, but she did not respond.

The attorney then kicked in the door and forced his way inside the apartment. Upon

discovering the woman in her bedroom with another man, the attorney grabbed her

by the arms and pushed and shoved her around the apartment. The attorney was

arrested on charges of unauthorized entry of an inhabited dwelling and simple

battery. While the attorney also engaged in other relatively minor misconduct

involving failure to return a client’s file and failure to timely disclose his interim

suspension status to a client, it was clear the felony conduct concerned the court the

most, and the attorney was ultimately suspended for two years.

      The committee determined that the facts of the instant case are not as

egregious as those in the Sterling case. Respondent had been driving for twenty

hours from Colorado at the time of the incident involved here and was in the process

of trying to reconcile with his wife.       While the committee did not condone

respondent’s actions, it noted that he was somewhat emotionally disturbed when he

learned that an earlier affair between his wife and a co-worker was still ongoing.

      The committee felt that the facts of In re: Cardenas, 11-0031 (La. 5/6/11), 60
So. 3d 609, were more similar to the case at hand. In Cardenas, the lawyer struck

                                          8
his estranged wife in the presence of their minor children. He was subsequently

convicted of domestic abuse battery (child endangerment), a misdemeanor, and

placed on probation. For this conduct, the court suspended the lawyer for one year,

with six months deferred, followed by a two-year period of probation.            The

committee noted that marital strife was a factor in both this case and Cardenas and

that in the instant case it had been ongoing for several years. At the time of the

incident at issue in this case, respondent and his wife were in the beginning of a

physical separation and had undergone marriage counseling.

      The committee observed that the witnesses for respondent, as expected,

testified to his character and remorse over the incident. His psychologist testified

that the incident in question was out of character for respondent and that this

behavior was not likely to reoccur. On the other hand, the First Assistant District

Attorney who worked in the District Attorney’s Office at the same time as

respondent cast some negative light on respondent’s reputation and reasons for his

leaving their employ. There was an incident where some money was missing and

respondent was accused of having something to do with that; however, the parties

implicating him were not deemed credible.

      In mitigation, the committee recognized the absence of a prior disciplinary

record, full and free disclosure to the disciplinary board and a cooperative attitude

toward the proceedings, and remorse. The committee also noted that respondent is

presently undergoing therapy and is compliant with his treatment and medication

regimen at this time.    These factors warrant a downward departure from the

applicable baseline sanction, which the committee suggested is a two-year

suspension from the practice of law.

      In aggravation, the committee recognized the following factors: a selfish

motive, deceptive practices during the disciplinary process (inconsistencies in

respondent’s statements regarding his reasons for departing the District Attorney’s

                                         9
Office), substantial experience in the practice of law (admitted 2004), and illegal

conduct (a crime of violence which had the potential of putting lives in danger).

      Based on the foregoing, the committee recommended that respondent be

suspended from the practice of law for one year and one day. The committee noted

that “[a] suspension of this length will require an assessment of the respondent’s on-

going therapy and whether or not he remains compliant before readmission to the

practice of law.”

      Both respondent and the ODC filed objections to the hearing committee’s

report.



                        Disciplinary Board Recommendation

      The disciplinary board adopted the hearing committee’s factual findings, as

they are based on the stipulations of the parties. In addition, respondent stipulated

that he violated Rules 8.4(a) and 8.4(b) of the Rules of Professional Conduct as

charged in the formal charges.

      The board determined respondent violated duties owed to the public and the

legal profession. The evidence shows and respondent has admitted that his conduct

satisfies the elements of the crimes of unauthorized entry of an inhabited dwelling

(a felony), domestic abuse battery, simple battery, and simple criminal damage to

property (all misdemeanors). By definition, these offenses involve intentional acts.

See La. R.S. 14:33, 14:35, 14:35.3, 14:56, and 14:62.3. Respondent’s actions caused

serious harm including damage to the front door of his wife’s home, damage to a

window of his wife’s vehicle, physical injury to his wife’s male guest, simple battery

to his wife, and upset to his minor children. Further, his actions created the potential

for even more serious harm. Respondent’s forcible entry into his wife’s home at

2:00 a.m. could have resulted in greater physical injuries, or potentially death, to the

inhabitants of the home or himself. And while the evidence thankfully indicates that

                                          10
the children have experienced no lingering effects from what they heard that

evening, respondent’s misconduct created the potential for harmful psychological

ramifications for his children. Furthermore, respondent’s actions and the resulting

publicity reflect adversely on the profession as a whole. Considering the ABA’s

Standards for Imposing Lawyer Sanctions, the board determined that the applicable

baseline sanction in this matter is suspension.

      The board found the following aggravating factors are supported by the

record: a selfish motive, multiple offenses, deceptive practices during the

disciplinary process (to the extent respondent was not completely forthright

regarding his performance with the District Attorney’s Office and his departure

therefrom), substantial experience in the practice of law (over twelve years,

including ten years working as an ADA), and illegal conduct. In mitigation, the

board recognized the following factors: absence of a prior disciplinary record,

personal or emotional problems (marital strife), timely good faith effort to make

restitution or to rectify the consequences of the misconduct, a cooperative attitude

toward the disciplinary proceedings (to the extent respondent entered into a

stipulation of facts and rule violations), and remorse.

      The board refused to recognize in mitigation three factors which respondent

suggested are supported by the record: the absence of a dishonest or selfish motive,

good character and reputation, and the imposition of other penalties or sanctions.

The commission of misconduct as a result of respondent’s personal feelings

(whether jealousy, hurt, or anger) over his wife’s leaving him and having an affair

is a selfish motive. Regarding good character and reputation, respondent presented

the testimony and letters of several family members, friends, and colleagues in

support. However, there was also testimony about questionable circumstances

related to his work with and departure from the District Attorney’s Office. Further,

there were also two prior altercations with respondent’s wife, albeit less volatile than

                                          11
the events of the night in question here. Therefore, the board did not find good

character and reputation as a mitigating factor. Finally, as to the imposition of other

penalties or sanctions, respondent was not prosecuted on the criminal charges against

him but was instead allowed to participate in a pre-trial intervention program that

involved one six-hour online course and the payment of several hundred dollars in

fees and costs. Given the leniency of these requirements as compared to the severity

of the misconduct committed by respondent, the board declined to find the

imposition of other penalties or sanctions as a mitigating factor.

      Respondent also argues that he is entitled to the mitigating factor of mental

disability. In order to establish this factor, respondent must prove by clear and

convincing evidence each of the following four requirements set forth in Standard

9.32(i) of the ABA’s Standards for Imposing Lawyer Sanctions:

             (1) There is medical evidence that the respondent is
                 affected by a chemical dependency or mental
                 disability;
             (2) The chemical dependency or mental disability caused
                 the misconduct;
             (3) The respondent’s recovery from the chemical
                 dependency or mental disability is demonstrated by a
                 meaningful and sustained period of successful
                 rehabilitation; and
             (4) The recovery arrested the misconduct and recurrence
                 of that misconduct is unlikely.


In re: Stoller, 04-2758 (La. 5/24/05), 902 So. 2d 981, 988. The commentary to

Standard 9.32 emphasizes the “careful analysis” that is required in considering issues

of mental disability offered as mitigating factors in disciplinary proceedings, and

that “direct causation between the disability” and the misconduct must be

established. The commentary further discusses the weight to be assigned to this

factor, indicating that “the greatest weight” should be assigned when the disability

is the sole cause of the offense. If the disability is the principal cause of the offense,

it should be given “very great weight”; if it is a substantial contributing cause of the


                                           12
offense, it should be given “great weight.” In all other cases in which the disability

is considered as mitigating, the commentary indicates it should be given “little

weight.”

      The expert testimony presented at the hearing relating to respondent’s mental

status at the time of his misconduct was based on information provided by

respondent and his wife after the fact. The information included arguably self-

serving testimony regarding respondent’s irregular use of Lexapro which occurred

around the time of each of his three incidences of physical altercations with his wife.

The medication was prescribed by an internist who did not testify but whose records

were introduced into evidence by respondent. Respondent and his wife also testified

that prior to the night in question, respondent had been warned by another mental

health provider, who did not testify, that it was important to take Lexapro

consistently.

      Respondent argues that mental disability should be considered as a mitigating

factor based upon the testimony of Dr. Dammers. Dr. Dammers did not see

respondent until after the incident in question and had not reviewed any of

respondent’s medical records. At the time of the hearing, respondent had seen Dr.

Dammers three times, twice in May of 2017 and once in January 2018. Dr. Dammers

made a fairly nondescript diagnosis of mixed anxiety and depressive disorder and

insomnia. When asked whether respondent’s anxiety and depression, combined with

the stopping and starting of Lexapro, was a substantial contributing cause of

respondent’s conduct as described in a lengthy hypothetical question posed by

respondent’s counsel, Dr. Dammers replied, “Certainly.” However, he went on to

state that he was “not forming an assumption that there is a direct cause and effect

that he hadn’t taken Lexapro, he took it, and this surge in serotonin caused him to

do something crazy.” Additionally, Dr. Dammers opined in his notes that “far and

away, the most significant direct factor [of the conduct in question] would be

                                          13
situational depression/anxiety related to discovering his wife was having an affair”

and further testified:

             And the reason I’m saying that is if he had not walked in
             on that situation under those circumstances none of this
             ever would have happened. He never would have lost
             control of his temper is my contention. That he might have
             had contributing dysregulation from the starting and
             stopping of the Lexapro and the sleep [deprivation] and all
             those things but clearly, I mean this man has no history of
             violence or fighting, you know, and the impetus I’m sure
             was that moment.


Dr. Dammers also believed that at the time of his misconduct, respondent understood

the difference between right and wrong.

      During a sworn statement given in this matter, respondent was asked whether

“jealousy” was the “real cause” of why he kicked in his wife’s door. Respondent

replied, “Yes.” When cross-examined about this answer in his hearing testimony,

respondent added that it was also hurt, anger, betrayal, exhaustion, unclear thinking,

fear, “every litany of emotion.”

      In In re: Perricone, 18-1233 (La. 12/5/18), 263 So. 3d 309, this court rejected

the argument of an Assistant United States Attorney that his post-traumatic stress

disorder had any causative effect on his decision to post online comments regarding

the cases his office was prosecuting. Similarly, the board concluded that based upon

a review of the entire record of this matter, respondent has not shown by clear and

convincing evidence that his misconduct was caused by any mental condition from

which he was suffering.

      Turning to the issue of an appropriate sanction, the board agreed with the ODC

that the facts of this case are most similar to those of Sterling, if not more egregious.

Respondent went to his wife’s home at 2:00 a.m., not 11:00 p.m. Once at the house,

he left his minor, sleeping daughters unattended in his vehicle. He did not attempt

to telephone his wife or knock on a door or window before entering the home.


                                           14
Instead, with no warning, respondent kicked open the locked front door, breaking

the door frame, and stormed in the house. He then pushed his wife aside and attacked

and beat her male guest who was approximately ten inches shorter and 100 pounds

lighter than respondent.3

          Respondent left, but then returned to his wife’s home two more times. When

he left the first time, he went to his home and awakened his daughters and put them

to bed. However, he then gathered up his wife’s clothing and belongings that were

still in his home and put them in his SUV. He awakened his young daughters again

and put them back in the SUV. He then returned to his wife’s home approximately

45 minutes after he had left and dumped her belongings in the driveway. He left

again, but returned very shortly thereafter to try to get his son’s soccer equipment

out of his wife’s vehicle. When his wife would not give him the keys to the vehicle

and despite her physical attempts to stop him from doing so, respondent first

attempted to break his wife’s car window with a recycling bin and then succeeded

in breaking the window with a cinder block. At this point the minor children had

awakened in the SUV and were crying as a result of hearing their parents arguing.

It is believed they were not in a position to see their parents arguing or to see

respondent break the car window.

          In Cardenas, cited by the hearing committee, the respondent committed a

battery on his estranged wife but did not cause any serious injury. The couple’s

minor children were present in the house when the incident happened, leading to the

respondent’s conviction of one misdemeanor count of domestic abuse battery (child

endangerment).          In suspending the respondent for one year, with six months

deferred, followed by a two-year period of supervised probation with conditions, the

court stated that the respondent’s conduct “is most similar to Sterling, although less



3
    The guest was also ill with a fever at the time.


                                                   15
egregious given that Mr. Sterling was convicted of a felony criminal charge in

connection with his domestic incident, and the disciplinary proceeding involved

additional lawyer misconduct not seen in the instant matter.”

      In the present matter, while the district attorney chose not to prosecute

respondent, he has admitted that he committed the crime of unauthorized entry of an

inhabited dwelling, the same felony to which Mr. Sterling pleaded guilty and

received significant criminal penalties. Additionally, respondent has admitted that

his conduct satisfied the elements of three misdemeanor crimes: domestic abuse

battery, simple battery, and simple criminal damage to property. Further, he left his

two small daughters asleep in a car alone at 2:00 a.m. to commit these crimes. Then,

after putting them in their beds at home, he awakened them to take them out again

so he could further harass his wife. Such misconduct is more on the level of that in

Sterling, even considering Mr. Sterling’s additional offenses, than that in Cardenas.

Furthermore, both Mr. Sterling and Mr. Cardenas had already been subjected to

more serious criminal penalties than respondent.

      In In re: Bowman, 12-2410 (La. 3/9/13), 111 So. 3d 317, the respondent and

his ex-wife were very recently divorced and, under court order, they shared joint

custody of their children on a rotating weekly schedule. The respondent went to the

former matrimonial domicile to pick up his two daughters for visitation. He and his

ex-wife still owned the house and it was not subject to any use or occupancy

judgment. His former wife informed the respondent that he could pick up his twelve-

year-old daughter, but that his eight-year-old daughter did not want to go and his ex-

wife would not make her go. The respondent then pushed past his ex-wife to attempt

to enter the house. As his ex-wife closed the door to prevent him from entering, the

respondent pushed her with his arm, causing her to stumble backwards against the

door. He then pinned her against the door by placing his forearm against her throat

and chest and drew back his left hand in a fist as if he was going to punch her, but

                                         16
he did not actually strike her with his fist. He then yelled into the house for his two

daughters to come with him. At that point, his ex-wife’s boyfriend, a state trooper

who was at the house, came to the door and physically maneuvered the respondent

outside. They exchanged words on the porch and the respondent went home. In

response to a 911 call from the twelve-year-old daughter, the police investigated and

found that the ex-wife had visible red marks and abrasions on her neck and chest

from being pushed into the door. The daughter told police she witnessed the

respondent pin her mother against the door.

      The respondent was arrested and charged with domestic abuse battery. His

ex-wife later requested the criminal charges be dismissed, but the district attorney’s

office declined to forego prosecution. Following a trial, the respondent was found

guilty as charged. The judge in the criminal proceeding found that while the

respondent’s ex-wife had willfully disobeyed a custody order, which actually

triggered the heated exchange and ultimate incident, she was not the aggressor or

instigator in the incident. The respondent was ordered to pay a fine and court costs

and was given a suspended sentence of sixty days in jail. He was placed on probation

for six months with conditions including community service and completion of a

domestic abuse prevention program. The conviction was subsequently set aside

upon the respondent’s satisfactory completion of his probation.

      In the disciplinary matter, relying primarily on Cardenas, the board

recommended Mr. Bowman be suspended for one year, with six months deferred,

followed by a two-year period of probation. However, the court suspended Mr.

Bowman for six months, with all but thirty days deferred. In imposing this sanction,

the court observed that “there is a considerable range of sanctions imposed upon

attorneys who have been found to engage in conduct involving physical violence”

and that “[t]his divergence suggests that the determination of an appropriate sanction



                                          17
in this area may turn on the unique facts and circumstances of each case, making it

difficult to draw much guidance from prior jurisprudence.”

      The board found that the conduct of respondent herein is more egregious than

that of Mr. Bowman. Respondent went to his wife’s home unannounced in the wee

hours of the morning, broke down the door, shoved her, and beat her guest. He then

returned twice, smashing a car window with a cinder block on the second return. He

engaged in this behavior with his two minor children in the vehicle. While Mr.

Bowman’s behavior was not justified, he went to pick up his children in accordance

with the court visitation order and was provoked by his ex-wife when she refused to

allow him to pick up his daughter in violation of the court ordered schedule and

refused to allow him to enter the home which he still co-owned. Further, Mr.

Bowman committed only one misdemeanor offense and the criminal proceedings

and penalties were more severe for that offense than the intervention program

respondent here was allowed to pursue after having committed what he has admitted

were four crimes, including one felony.

      Considering these cases, the board concluded that a two-year suspension is

the most appropriate sanction for respondent’s misconduct based upon the totality

of the evidence presented. Accordingly, the board recommended that respondent be

suspended from the practice of law for two years, and be assessed with the costs and

expenses of this matter. Two board members dissented and would adopt the

recommendation of the hearing committee that respondent be suspended from the

practice of law for one year and one day.

      Respondent filed an objection to the disciplinary board’s recommendation.

Accordingly, the case was docketed for oral argument pursuant to Supreme Court

Rule XIX, § 11(G)(1)(b).




                                          18
                                   DISCUSSION

      Bar disciplinary matters fall within the original jurisdiction of this court. La.

Const. art. V, § 5(B). Consequently, we act as triers of fact and conduct an

independent review of the record to determine whether the alleged misconduct has

been proven by clear and convincing evidence. In re: Banks, 09-1212 (La. 10/2/09),

18 So. 3d 57.      While we are not bound in any way by the findings and

recommendations of the hearing committee and disciplinary board, we have held the

manifest error standard is applicable to the committee’s factual findings. See In re:

Caulfield, 96-1401 (La. 11/25/96), 683 So. 2d 714; In re: Pardue, 93-2865 (La.

3/11/94), 633 So. 2d 150.

      Respondent’s conduct satisfies the elements of the felony offense of

unauthorized entry of an inhabited dwelling, as well as three misdemeanor offenses:

domestic abuse battery, simple battery, and simple criminal damage to property.

Respondent has stipulated to this misconduct and to his violation of Rules 8.4(a) and

8.4(b) of the Rules of Professional Conduct. Therefore, the sole issue to be decided

by this court is the appropriate measure of discipline to be imposed.

      In determining a sanction, we are mindful that disciplinary proceedings are

designed to maintain high standards of conduct, protect the public, preserve the

integrity of the profession, and deter future misconduct. Louisiana State Bar Ass’n

v. Reis, 513 So. 2d 1173 (La. 1987). The discipline to be imposed depends upon the

facts of each case and the seriousness of the offenses involved considered in light of

any aggravating and mitigating circumstances.         Louisiana State Bar Ass’n v.

Whittington, 459 So. 2d 520 (La. 1984).

      We find that respondent violated duties owed to the public and the legal

profession. By definition, his offenses involved intentional acts. Respondent caused

physical injuries to his wife and her guest and property damage to her home and

vehicle. His actions also created the potential for even more serious injuries, or even

                                          19
death, to his wife, her guest, or himself, and the potential for harm to his children.

Furthermore, respondent’s conduct and the resulting publicity reflect adversely on

the legal profession. Considering the ABA’s Standards for Imposing Lawyer

Sanctions, the applicable baseline sanction in this matter is suspension.

      The following aggravating factors are supported by the record: a selfish

motive, deceptive practices during the disciplinary process, substantial experience

in the practice of law, and illegal conduct. The record supports the following

mitigating factors: absence of a prior disciplinary record, personal or emotional

problems, timely good faith effort to make restitution or to rectify the consequences

of the misconduct, a cooperative attitude toward the disciplinary proceedings, and

remorse. For the reasons set forth by the board in its report, we agree that there is

not clear and convincing evidence of the mitigating factor of mental disability.

      Regarding the issue of an appropriate sanction, we agree with the board that

there are certain factual similarities between the criminal conduct in this matter and

that seen in the Sterling case.        Nevertheless, under the unique facts and

circumstances of this case, we do not find that the two-year suspension we imposed

in Sterling is warranted here, particularly as this case does not involve the additional

attorney misconduct seen in that matter. Rather, we find the appropriate sanction

for respondent’s misconduct is a one-year suspension from the practice of law.



                                      DECREE

      Upon review of the findings and recommendations of the hearing committee

and disciplinary board, and considering the record, briefs, and oral argument, it is

ordered that David Gardner deBlieux, Louisiana Bar Roll number 29141, be and he

hereby is suspended from the practice of law for a period of one year. All costs and

expenses in the matter are assessed against respondent in accordance with Supreme



                                          20
Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date

of finality of this court’s judgment until paid.




                                           21
01/29/20



                      SUPREME COURT OF LOUISIANA

                                   No. 2019-B-1515

                     IN RE: DAVID GARDNER deBLIEUX


                 ATTORNEY DISCIPLINARY PROCEEDING

JOHNSON, Chief Justice, dissents.

      Given the seriousness of respondent’s behavior, I would accept the

Disciplinary Board’s recommendation that respondent be suspended from the

practice of law for two years.

      As the facts set out in the Per Curiam demonstrate, respondent acted

intentionally, and his actions resulted in serious harm, including property damage

and physical personal injury. Moreover, the potential for more serious harm was

great given respondent forcibly entered into a house which was occupied at the time.

I find it even more troubling that these events took place at approximately 2:00 a.m.

with respondent’s minor children present. Considering respondent’s criminal actions

satisfied the elements of a felony (unauthorized entry of an inhabited dwelling), as

well as three misdemeanor offenses (domestic abuse battery, simple battery, and

simple criminal damage to property), I find the discipline imposed by the majority

of this court too lenient. Thus, I respectfully dissent.




                                            1
01/29/20

                       SUPREME COURT OF LOUISIANA

                                   No. 2019-B-01515

                     IN RE: DAVID GARDNER DEBLIEUX

                            Attorney Disciplinary Proceeding


CRICHTON, J., concurs in part and dissents in part and assigns reasons:

      While I agree with the majority’s finding that respondent has violated the

Rules of Professional Conduct as charged, I disagree with the sanction imposed, as

I find it unduly lenient.

      The facts surrounding the domestic incident as described in the Court’s

opinion give me great pause.          This highly charged personal and physical

confrontation in the middle of the night, while respondent’s young children were in

his nearby vehicle, could have resulted in grave bodily injury or even death. As

noted in the opinion, respondent himself admits that his actions satisfy the elements

of the felony crime of unauthorized entry of an inhabited dwelling, and the

misdemeanor crimes of domestic abuse battery, simple battery, and simple criminal

damage to property. Such intentional and violent behavior falls far short of that

expected in our profession.

      In my view, moreover, the seemingly mysterious circumstances surrounding

respondent’s departure from his previous employment at the East Baton Rouge

District Attorney’s office are troublesome. Specifically, I find compelling the

aggravating factor, as noted by the hearing committee and the board, that the record

reveals some inconsistencies in that respondent may not have been completely

forthright regarding this issue.     As a result, I cannot ignore the committee’s

conclusion that there were deceptive practices during the disciplinary process, which

ultimately contributed to its recommendation that respondent be suspended for a


                                           1
year and a day. Although it is commendable that respondent has complied with his

pre-trial intervention program, I agree with the hearing committee that a suspension

of one year and one day will provide the necessary length of time respondent needs

to continue his on-going therapy and compliance thereof. That term would also

provide this court, upon petition by the respondent, the ability to evaluate

respondent’s character and fitness to reengage in the noble practice of law. See La.

Sup. Ct. R. XIX, §24 (“A disbarred lawyer or a suspended lawyer who has served

an active suspension of more than one year shall be reinstated or readmitted only

upon on order of the court.”).




                                         2
01/29/20




                   SUPREME COURT OF LOUISIANA

                              No. 2019-B-01515

                  IN RE: DAVID GARDNER DEBLIEUX

                       Attorney Disciplinary Proceeding


CRAIN, J., concurs in part and dissents in part for the reasons assigned by

Johnson, C.J.